Title: From George Washington to Jonathan Trumbull, Sr., 18 June 1780
From: Washington, George
To: Trumbull, Jonathan Sr.



Dr Sir
Head Quarters Springfield June 18th 1780

I have just received authentic advice, that a large fleet appeared off Sandy Hook yesterday afternoon and entered as fast as they came up. From every circumstance this can be no other than Sir Henry Clinton. If the enemy push directly up the North River, much is to be apprehended for West Point. It requires all our exertions to put it in a state of defence. I some days since directed General Howe to apply to Your Excellency for the state Regiments to reinforce the garrison. I now entreat you to hasten them forward with all possible expedition, together with the drafts for the Continental batalions, which I am informed the state had determined to make. They will proceed to West Point ’till further orders. Every effort to keep up a full supply of provisions is

indispensable. I would also recommend that your Excellency should put two or three thousand Militia under marching orders to repair to West Point on the application of Major General Howe in case of a sudden emergency. I have the honor to be With every sentiment of respect yr Excellency’s Most Obedt & huml. sr.

Go: Washington

